ORDER FOR DISMISSAL BY THREE-JUDGE COURT
PER CURIAM.
Plaintiffs’ claims that a Michigan state constitutional referendum provision is pre-empted by a conflict with a federal statutory provision regulating establishment of uniform time throughout each standard time zone, and that to permit enforcement of the state constitutional referendum provision would deny plaintiffs privileges, immunities, and equal protection of the law, as well as equality of representative government secured to them under the Fourteenth Amendment, primarily involve a comparison of two statutes, federal and state, and the state constitutional provision. Such claims do not constitute a basic challenge to the constitutionality of a state statute or a state constitutional provision.
*426Plaintiffs’ Supremacy and Fourteenth Amendment claims are not within the jurisdiction of a three-judge court under Title 28, United States Code, Section 2281.
Therefore, the instant action is dismissed by the three-judge court, and it is remanded to the single-judge United States District Court for the Western District of Michigan. Swift & Co. v. Wickham, 382 U.S. 111, 86 S.Ct. 258, 15 L.Ed.2d 194.